Citation Nr: 1715578	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches as secondary to hypertension.

3.  Entitlement to service connection for a heart condition as secondary to hypertension.

4.  Entitlement to service connection for a bilateral eye disability to include branch retinal vein occlusion and cystoid macular edema right eye and bilateral cataracts as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Board's February 2015 remand, the Veteran's service treatment records indicate he was treated for sarcoidosis during service, and the Veteran alleges he was diagnosed with hypertension in the early 1970's.  A December 1, 1971 in-service Consultation Sheet notes a diagnosis of sarcoidosis and R/O pulmonary stenosis and pulmonary hypertension, meaning it was uncertain at the time whether pulmonary stenosis or hypertension existed.  

In February 2015, the Board remanded the Veteran's appeal so that he could be provided an appropriate examination for an opinion on whether it is at least as likely as not (50 percent or greater probability) that hypertension incepted during service or within the year following separation from service (by January 1973), or whether it is related to an incident or disease from service.  

The Veteran was afforded a VA examination for his hypertension in May 2016.  Although the examiner did review the Veteran's medical history, in discussing any potential relationship between the Veteran's current hypertension and service, the examiner merely stated that there is no documentation found in the medical records provided for review that indicates hypertension began during the Veteran's military service or within one year following separation.  As this statement does not discuss any potential relationship between the Veteran's in-service treatment for sarcoidosis, pulmonary stenosis, pulmonary hypertension, and complaints of chest pain, and is based largely on an absence of documented findings, the Board believes a new opinion should be obtained on remand.

Further, the evidence of record reveals that episodes of heart "fluttering" and chest pain, as well as headaches, have been linked to the Veteran's uncontrolled hypertension.  Additionally, the May 2016 VA examiner found that branch retinal vein occlusion and macula edema are often complications of hypertension.  Therefore, because these conditions may be connected to the Veteran's hypertension, they are inextricably intertwined with the issue of entitlement to service connection for hypertension and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from an examiner other than the May 2016 VA examiner.  The examiner is asked to review the Veteran's claims file and opine whether it is at least as likely as not that the Veteran's hypertension had its onset in, or is otherwise related to his period of active duty service, to include treatment for chest pain, sarcoidosis, and potential findings of pulmonary stenosis and hypertension in December 1971.  

Notwithstanding the answer to the above question, the examiner should also indicate whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected sarcoidosis, even after the Veteran's period of service.  

The examiner is asked to review the claims file and to provide an opinion that cites to evidence in the record and medically accepted knowledge.  If silence in the record is clinically significant, the reasons why this is the case should be made clear.

2.   Next, if hypertension is found to be related to service, or caused or aggravated by his sarcoidosis, obtain addendum opinions as to each of the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that headaches and/or any heart diagnosis are caused or aggravated beyond their natural progression by the Veteran's hypertension?

b) Is at least as likely as not that the Veteran's branch retinal vein occlusion and macula edema are caused or aggravated beyond its natural progression by his hypertension?

The examiner is asked to review the claims file and to provide an opinion that cites to evidence in the record and medically accepted knowledge.
3.   After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a copy of a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




